Case 8:19-cv-00609-WFJ-AAS Document 23 Filed 08/16/19 Page 1 of 3 PageID 93




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


JEREMY JACKSON,

      Plaintiff,

v.                                               CASE NO. 8:19-cv-609-T-02AAS

PAYCRON, INC.,

      Defendant.
                                          /

                                     ORDER

      Before the Court is Plaintiff’s Motion to Decertify Class and For Entry of

Individual Default Judgment (Dkt. 22). After carefully considering the motion,

the affidavit and exhibits (Dkt. 22-1), and the entire court file, the Court concludes

the motion should be granted in its entirety.

      The complaint seeks damages under the Telephone Consumer Protection

Act (TCPA), 47 U.S.C. § 227(b) and § 227(c) for unsolicited, auto-dialed calls

made to the Plaintiff’s cellular telephone number registered on the National Do

Not Call registry. Despite being served with the summons and complaint (Dkts. 1,

3, 4), Defendant failed to plead or otherwise defend this action. A clerk’s default

was entered on April 15, 2019. Dkt. 6.
Case 8:19-cv-00609-WFJ-AAS Document 23 Filed 08/16/19 Page 2 of 3 PageID 94




      Although this Court already conditionally certified a class (Dkt. 12), the

Plaintiff now wishes to decertify the class. The Plaintiff has learned through

initial discovery that the calls originated “from an overseas call center, making

obtaining call logs and identifying class members unfeasible.” Dkt. 22 at 1. The

Court agrees and decertifies the class, thereby leaving Jeremy Jackson as the sole

Plaintiff in his individual capacity.

      The Plaintiff seeks statutory damages of 1) $500 per violative call as set

forth in 47 U.S.C. § 227(b), for a total of $1,500, and 2) $500 under 47 U.S.C. §

227(c) and 47 C.F.R. § 64.1200, for a total of $1,000. Costs are sought in the

amount of $865, which are authorized and reasonable. The Court finds the

damages are a sum certain, which is supported by the allegations of the complaint

and the supporting declarations.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1)     The Plaintiff’s Motion to Decertify Class and for Entry of Individual

Default Judgment (Dkt. 22) is granted.

      2)     Plaintiff shall recover of Defendant the sum of $2,500 for damages

and $865 for costs, plus post-judgment interest.




                                         -2-
Case 8:19-cv-00609-WFJ-AAS Document 23 Filed 08/16/19 Page 3 of 3 PageID 95




      3)     The Clerk is directed to enter a default final judgment against the

Defendant and in favor of Plaintiff in the total amount of $3,365, plus post-

judgment interest.

      4)     The Clerk is directed to close the case.

      DONE AND ORDERED at Tampa, Florida, on August 16, 2019.



                                         s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record




                                         -3-
